DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how the scanning of the first product is performed by a scanner on the kiosk, when claim 5 recites that the scanning of the first product is performed by a first mobile robotic cart.  Claim 7 depends from claim 5.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al (US PG. Pub. 2018/0265297).  Relative to claim 10, and 12-14, Nakano discloses: a system (“conveyance system”, Z)(Fig. 1)(Para. 0049), the system including: a kiosk (see station terminal 3; controller, 1)(Fig. 1)(Para. 0051; 0056) configured to control product sorting and placement of sets of products (“articles”) on mobile sort walls (2)(Fig. 1)(Para. 0049) based on product to sort wall mapping information stored in said kiosk (3, 4)(Para. 0068; 0051), said kiosk including:
memory (included in controller, 1) including product to sort wall mapping information (Para. 0057); a scanner (“barcode reader”) for scanning a product (Para. 0052); a processor (included in Ref. 1)(Para. 0058) configured to control said kiosk (3, 1) to:
detect connection of a first mobile sort wall (2)(Para. 0068; 0152); and
control the first mobile sort wall (2) to indicate a location (location of tray on Ref. 1) where a first product (“article”) is to be placed in a first mobile sort wall (2) in response to the first product being scanned by said scanner (“barcode reader”)(picking instructions are generated to instruct operator where articles are to be placed in trays, 11, of Ref. 2; information is displayed via a display at terminal, Ref. 3)(Para. 0088);
the first mobile sort wall (2)(Fig. 1);  
the first mobile sort wall (2) is mounted on wheels (Para. 0098)(Fig. 1); 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al (US PG. Pub. 2018/0127212).  Relative to claim 1, Jarvis discloses: a method comprising: selecting from a plurality of orders, one or more orders (“order”) of a set of orders (set of orders is included in order information, Para. 0057; 0061; 0108), said order being for a first set of products which can be stored on a first sort wall (ordered products to be picked to pick-cell stations)(Para. 0057; 0061; 0109);
assigning said orders to a first set of robotic carts (AGV, 114)(Fig. 1, 3A) used to collect products (“items”) included in said orders (Para. 0050; 0048; 0110; robots are assigned by WES, 102); and moving collected products (“items”, in storage unit, Ref. 602) included in said set of orders (identified items in orders) to said first sort wall (pick-cell, 316)(items are moved to pick-cell, Para. 0050).
moving collected products (104)(Fig. 1) included in a second set of orders (system processes multiple orders repeats process for each set of orders, Para. 0057; 
moving collected products (“items”) included in said first set of orders to said first sort wall (316) includes: and 
controlling a light (included in “pick-to light” frame, 384)(Fig. 3B) on said first sort wall (316) to indicate an intended storage location on the first mobile sort wall (316) where the first product is to be placed (Para. 0099-0100).
Jarvis does not expressly disclose: selecting from a plurality of orders a first set of orders; and scanning a first product collected using a first mobile robotic cart in said first set of robotic carts.  
Jarvis suggests receiving multiple sets of orders in the warehouse, since the system is capable of processing multiple orders (Para. 0057; 0108). Warehouse operations typically process multiple sets of orders, and select orders from a plurality of orders to be fulfilled as determined by the system to fill orders quickly, and to improve automation (Para. 0110; 0061).  Therefore, it is obvious to modify Jarvis, to provide selecting a first set of orders from a plurality of sets of orders, based on various needs of the system, as is typical in warehouse operations.  
Jarvis also suggests scanning a first product (“item”) collected using a first mobile robotic cart (114) in said first set of robotic carts (114).  The robotic carts (AGV’s 114) include optical scanners for reading various types of identifiers (Para. 0014; 0073; 0075).  The AGV’s are further configured to store an identifier of the retrieved item in association with an identifier of an AGV shelf onto which the retrieved item was placed (Para. 0079).  The items include unique identifiers such as barcodes, (see item data, 
Therefore, it is obvious to provide that the mobile robotic carts (AGV’s 114), in Jarvis, to include scanners that scan items collected and transported by the robotic carts, to ensure that the correct items included in the pick-list are picked based on the order data (Para. 0061). Scanning items using scanners on AGV’s is also well-known in the art of order-fulfilment operations using robotic vehicles.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Jarvis with the selecting from a plurality of orders a first set of orders, and as a matter of design choice as is typical in order-fulfillment operations in warehouse settings to improve automation.
It is also obvious to provide that the mobile robotic carts (114) of Jarvis to include scanners to scan the collected items (“items”), as a matter of design choice to ensure accurate picking by the robotic cart.  This method is well-known in the art of order-fulfilment operations in warehouse settings using robotic vehicles.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Mantha et al (US Patent No. 10,138,060).  Relative to claims 2-5, Jarvis, modified as above, discloses all claim limitations mentioned above, but does not expressly disclose: said first sort wall is a first mobile sort wall; 
moving said first mobile sort wall to a packaging area after said first mobile sort wall is loaded with the collected products included in said first set of orders; 
replacing said first mobile sort wall with a second mobile sort wall.

moving said first mobile sort wall (102)(Fig. 1) to a packaging area (work station, 206) after said first mobile sort wall (102) is loaded with the collected products (104)(Fig. 1) included in said first set of orders (Col. 4, lines 50-51; Col. 5, lines 19-22); 
replacing said first mobile sort wall (102) with a second mobile sort wall (mobile walls Ref. 102, can be selectively moved throughout the workspace and replaced by other Ref. 102, at work stations, 206, as determined by Ref. 202, to facilitate processing of orders, Col. 5, lines 23-35; Col. 7, lines 20-21; Col. 7, lines 33-44; for instance, after processing at the work station, the robot can return the unit, 102, to another location, and move another unit, 102, to the work station, 206; Col. 9, lines 55-66).
Mantha teaches moving said first mobile sort wall to a packaging area after said first mobile sort wall is loaded with the collected products, for the purpose of providing a modern inventory system that comprises robots for retrieving items for processing from shelving systems, that can more easily and efficiently identify and retrieve items, is automated, and is safer (Col. 1, lines 6-24; Col. 2, lines 41-60).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Jarvis with the moving the first mobile sort wall to a packaging area after the first mobile sort wall is loaded with the collected products, as taught in Mantha, for the purpose of providing a modern inventory system that comprises robots for retrieving items for processing from shelving systems, that can more easily and efficiently identify and retrieve items, is automated, and is safer.

	
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Mantha as applied to claim 5 above, and further in view of Shakes et al (US Patent No. 7,516,848).  Relative to claim 6, Jarvis in view of Mantha discloses all claim limitations as mentioned above, but does not expressly disclose: 
detecting insertion of the first product into a storage location on the first mobile sort wall or activation of a switch associated with a storage location indicating placement by an operator in the storage location on the first mobile sort wall; 
checking to confirm that the first product was placed in the intended storage location; and
generating an alert indicating miss-placement of the first product when said check indicates that the first product was placed in the wrong storage location; and
deactivating said light on the first mobile sort wall used to indicate an intended storage location when said check confirms correct product placement on said first mobile sort wall.
Shakes teaches: detecting insertion of the first product (“item”) into a storage location (“receptacle”)(100)(Fig. 3)(Col. 14, lines 31-34) on the first mobile sort wall (push cart, 110)(Fig. 3)(Col. 12, lines 33-40), or activation of a switch associated with a storage location (see activated mote) indicating placement by an operator (“agent”, 142) in the storage location (receptacle, 100) on the first mobile sort wall (110)(Col. 13, lines 35-40); 
checking to confirm that the first product was placed in the intended storage location (Col. 12, lines 44-56; Col. 13, lines 1-5); and

deactivating said light on the first mobile sort wall (110) used to indicate an intended storage location (receptacle, 100) when said check confirms correct product placement on said first mobile sort wall (110)(Col. 17, lines 55-60), 
Shakes teaches: detecting the insertion of the first product into a storage location on the first mobile sort wall, and checking to confirm that the first product was placed in the intended storage location as described above, for the purpose of providing an improved inventory system for multi-destination item selection that increases pick density, is more automated, and reduces delays (Col. 1, lines 8-10; Col. 3, lines 20-26; Col. 4, lines 43-51).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Jarvis in view of Mantha, with the detecting the insertion of the first product into a storage location on the first mobile sort wall, and checking to confirm that the first product was placed in the intended storage location, as taught in Shakes for the purpose of providing an improved inventory system for multi-destination item selection that increases pick density, is more automated, and reduces delays.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Shakes (US PG. Pub. 2006/0206235).  Relative to claim 11, Nakano discloses all claim limitations as mentioned above, but does not expressly disclose the processor is further configured to: 

generate an alert indicating miss-placement of the first product when said check indicates that the first product was placed in the wrong storage location; and
deactivate a light on the first mobile sort wall used to indicate an intended storage location when said check confirms correct product placement on said first mobile sort wall.
 Shakes teaches: the processor is further configured to: 
check to confirm that the first product (“item”) was placed in the intended storage location (receptacle, 100) in response to an indication (lights, activated mote, etc.) from the first mobile sort wall (110) that the product (“item”) was inserted into a storage location (100)(Col. 14, lines 31-34; (Col. 12, lines 33-40)); and
generate an alert indicating miss-placement of the first product (“item”) when said check indicates that the first product (“item”) was placed in the wrong storage location (Col. 12, lines 51-61; Col. 13, lines 10-25); and
deactivate a light on the first mobile sort wall (110) used to indicate an intended storage location (receptacle, 100) when said check confirms correct product placement on said first mobile sort wall (110)(Col. 17, lines 55-60). 
Shakes teaches: detecting the insertion of the first product into a storage location on the first mobile sort wall, and checking to confirm that the first product was placed in the intended storage location as described above, for the purpose of providing an improved inventory system for multi-destination item selection that increases pick 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Nakano, with the detecting the insertion of the first product into a storage location on the first mobile sort wall, and checking to confirm that the first product was placed in the intended storage location, as taught in Shakes for the purpose of providing an improved inventory system for multi-destination item selection that increases pick density, is more automated, and reduces delays.

Allowable Subject Matter
Claims 7-9, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject-Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 7, the prior art does not disclose: the step of scanning a first product is performed using a scanner of a kiosk coupled to said first mobile sort wall, and operating the kiosk to automatically detect removal of said first mobile sort wall and connection of the second mobile sort wall to said kiosk, as claimed.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farrow (US PG. Pub. 2017/0169672).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651